On November 9, 1995, this court issued to respondent, Kathryn Ann Beilstein, an order to show cause why she should not be held in contempt and suspended from the practice of law for failure to comply with the court’s order of April 12, 1995, to wit, failure to pay board costs on or before July 11,1995. On November 28, 1995, respondent filed a response to the order to show cause and paid board costs, including accrued interest in full. Upon consideration thereof,
IT IS ORDERED by the court that the show cause order be, and is hereby, vacated, effective February 12,1996.